Judgment of the Supreme Court, Queens County, dated August 14, 1974, reversed, on the law and the facts, and petition sustained. The determination by the Special Term was contrary to the weight of the evidence. Concededly, the petitions contained more than a sufficient number of valid signatures to place this candidate for Assembly on the ballot in the primaries. The evidence supports the contention of the subscribing witness that she was always an enrolled Democrat. Gulotta, P. J., Latham, Shapiro, Benjamin and Munder, JJ., concur.